A suit existed between these parties. It was compromised, and one of the conditions was that Carter should pay the fee of the plaintiff's attorney, and for which he held the plaintiff's note. This money Carter neglected to pay, and the plaintiff was obliged to discharge the note. The action is in assumpsit to recover the money so paid. The defendant relied on the statute of limitations and the want of notice, more than three years having elapsed since the promise was made upon the compromise of the suit, but less than three years since the payment made by the plaintiff.
The decision of his Honor, who ruled against the defendants on both points, is correct. The statute did not begin to run until the plaintiff discharged the note given to his attorney. Before that time he had and could have no cause of action against the defendant. No notice of the payment was necessary. The parties, after the compromise, stoodtowards each other in the relation of principal and surety. The   (268) whole of this case is covered by that of Ponder against these samedefendants, decided at this term. In addition to the authorities there cited may be added 1 St. M. Pri., 316.
PER CURIAM.                                          Affirmed. *Page 186